ACCEPTED
                                                                                    03-13-00400-CV
                                                                                            3909548
                                                                          THIRD COURT OF APPEALS
                                                                                     AUSTIN, TEXAS
                                                                              1/27/2015 10:06:53 AM
                                                                                   JEFFREY D. KYLE
                           No. 03-13-00400-CV                                                 CLERK



                      In the Court of Appeals
                                                                   FILED IN
                   for the Third Judicial District          3rd COURT OF APPEALS
                                                                 AUSTIN, TEXAS
                                                            1/27/2015 10:06:53 AM
                           Austin, Texas                        JEFFREY D. KYLE
                              _____________                          Clerk


            GLENN HEGAR, COMPTROLLER OF PUBLIC ACCOUNTS
                       OF THE STATE OF TEXAS,
                                              Appellant,
                                 v.
                                RYAN, LLC,
                                                   Appellee.
                              _____________

                            On Appeal from the
            200th Judicial District Court, Travis County, Texas
                             _____________

      NOTICE OF DESIGNATION OF LEAD APPELLATE COUNSEL
                              _____________

TO THE HONORABLE THIRD COURT OF APPEALS:
   Pursuant to Texas Rule of Appellate Procedure 6.1(c), please note that

Assistant Solicitor General Rance Craft is now lead appellate counsel for
Appellant, Glenn Hegar. Mr. Craft is substituting for Deputy Solicitor Gen-
eral Andrew S. Oldham, who is leaving the Attorney General’s Office.
Please send all further communications relating to this appeal to Rance
Craft, Office of the Attorney General, Solicitor General’s Division, P.O. Box
12548 (MC 059), Austin, Texas 78711-2548, (512) 936-2872 (telephone),
(512) 474-2697 (facsimile), rance.craft@texasattorneygeneral.gov.




                                     1
Respectfully submitted.

KEN PAXTON
Attorney General of Texas

CHARLES E. ROY
First Assistant Attorney General

SCOTT A. KELLER
Solicitor General


/s/ Andrew S. Oldham
ANDREW S. OLDHAM
Deputy Solicitor General
State Bar No. 24081616


/s/ Rance Craft
RANCE CRAFT
Assistant Solicitor General
State Bar No. 24035655

OFFICE OF THE ATTORNEY GENERAL
P.O. Box 12548 (MC 059)
Austin, Texas 78711-2548
(512) 936-1700
(512) 474-2697
Andy.Oldham@texasattorneygeneral.gov

Counsel for Appellant




     2
                       C ERTIFICATE OF S ERVICE
    I certify that this document has been filed with the clerk of the court and
served by File&Serve Xpress on January 27, 2015, upon:

      Doug Sigel
      RYAN LAW FIRM, LLP
      100 Congress Avenue, Suite 950
      Austin, Texas 78701
      doug.sigel@ryanlawllp.com
      Fax: (512) 459-6601

      Lead Counsel for Appellee Ryan, LLC


                                     /s/ Andrew S. Oldham
                                     Andrew S. Oldham
                                     Counsel for Appellant




                                      3